PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/017,159
Filing Date: 3 Sep 2013
Appellant(s): NGUYEN, BINH, T.



__________________
Doug Thomas
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/30/2019.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/11/2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1 – 18 and 20 - 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen et al. (US Pub. No. 2008/0076572 A1) in view of Amaitis et al. (US Pub. No. 2008/0311994 A1). 
As per claim 1, Nguyen et al. discloses a method for facilitating intra-casino mobile gaming, the method comprising: forming a plurality of intra-casino mobile gaming zone internal to a casino establishment (e.g., zones within the casino, see [0011]); pairing a player ID tag with a portable gaming device (PGD) (see [0098]); determining whether one of the player ID tag or the PGD is within  one of the plurality intra-casino mobile gaming zone using a zone specific local positioning system (an underlying zone that determines the functionality of a gaming device when it is physically present in that particular zone, see Fig. 1 and [0056]), the zone specific local positioning system having a plurality of transceivers to form each of the plurality of intra-casino mobile gaming zone (the zones underlying the areas a defined by and equipped with network components that facilitate communication between a mobile gaming network and a mobile device, further the network components and the components in the gaming device enable “automatic” configuring of the device’s functionality when the gaming device enters and exits various zones, see Fig. 1 and [0056]) and permitting the PGD to provide a 
Amaitis et al. teaches a system for wireless gaming with location determination, wherein the wireless gaming system can cover a casino complex that consist of sub-zones (606) (see Fig. 6). Within the casino complex are a plurality of signal detection devices (602). The signal detection devices may comprise wireless access points, wireless routers, wireless base stations, satellites, or any other suitable signal detection device (see Fig. 6 and [0051]). The signal received by signal detection devices 602 from gaming communication device 604 to determine the location of the device. Each sub-zone 606 of casino complex 600 may be associated with a reference set of signal strengths received by the signal detection devices from a device located in that particular sub-zone.  Typically, these values are generated, and periodically recalibrated, by taking a reference reading from a gaming communication device located that sub-zone, therefore accurately determining the location may allow certain functionalities of the device to be enabled or disabled based upon the location of the device within the casino floor. “For example, government regulations may prohibit using the device to gamble from the guest rooms of a casino complex.  Therefore, particular embodiments of the present invention may include the ability to determine the location of the device within the property and then disable the gambling functionality of the device from a guest room, or other area where gambling is prohibited” (see [0050] – [0054]). The Examiner interprets the signal detection devices within the casino complex as transceivers within the casino floors that are configured to periodically and actively detect the PGD. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to have modified the transmitters within the casino floor of Nguyen et al with transceivers that periodically detect the gaming communication device via the detection device in view of Amaitis et al. as it would accurately detect and determine the presence of the player gaming device is within the casino gaming zones.  
As per claim 2, Nguyen et al. discloses detecting the presence of the player ID tag within one of the plurality of intra-casino mobile gaming zone if the determining determines that the PGD is already within the intra-casino mobile gaming zone; and detecting the presence of the PGD within one of the plurality intra-casino mobile gaming zone if the determining determines that the player ID tag is already within the intra-casino mobile gaming zone (see Fig.5B and [0075] - [0080]).
As per claim 3, Nguyen et al. discloses denying the PGD from providing the wager gaming capability if the determining determines that the PGD is not within one of the plurality of intra-casino mobile gaming zone or wirelessly interacting with the gaming server (see [0096]).

As per claim 5, Nguyen et al. discloses the permitting comprises: activating gaming functions of an application program operating on the PGD (see [0019] – [0022]).
As per claim 6, Nguyen et al. discloses the gaming functions of the application program operating on the PGD is in a first display mode when not activated, the first display mode disallowing gaming functions associated with the application program operating on the PGD (see [0096] – [0099]).
As per claim 7, Nguyen et al. discloses the permitting includes: receiving the player ID tag information associated with the PGD; and determining whether the PGD is permitted to play the games of chance based on the player ID tag information. (RFID tracking card on the player mobile device is considered as the player ID information, see [0018] and [0098]).
As per claim 8, Nguyen et al. discloses subsequently re-determining whether the PGD or the player ID tag is within one of the plurality of intra-casino mobile gaming zone using the zone specific local positioning system (e.g., periodically "ping" the player, see [0098]).
As per claim 9, Nguyen et al. discloses the zone specific local positioning system includes at least one registration site at each of the plurality of intra-casino mobile gaming zone to allow the PGD or the player ID tag to establish its presence within one of the plurality intra-casino mobile gaming zone (see [0011]).
As per claim 13, Nguyen et al. discloses the registration site allows registration of the PGD and/or the player ID tag by a physical action or by proximity detection at the registration site (see [0065]).

As per claim 16, Nguyen et al. discloses the re-determining determines whether the PGD or the player ID tag is within the intra-casino mobile gaming zone using the zone specific local positioning system (e.g., periodically "ping" the player, see [0098]).
As per claim 17, Nguyen et al. discloses causing the PGD to display an indication that location must be reestablished if the re-determining determines that the PGD or the player ID tag is not within the intra- casino mobile gaming zone (see [0097]).
As per claim 18, Nguyen et al. discloses the determining whether the PGD or the player ID tag is within the intra-casino mobile gaming zone uses a physical contact or proximity to a registration site included in the zone specific local positioning system (see [0013]); and wherein the re-determining determines whether the PGD or the player ID tag is within the intra-casino mobile gaming zone using wireless signal strength of the PGD to a zone wireless network included in the zone specific local positioning system (see [0102]).
As per claim 20, Nguyen et al. discloses the determining whether the PGD or the player ID tag is within the intra-casino mobile gaming zone is determined via radio frequency (see [0018]).
As per claims 10 – 12 and 14, the instant claims are a method in which corresponds to the method of claims 1 – 9. Therefore, it is rejected for the reasons set forth above. 
. 

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen et al. (US Pub. No. 2008/0076572 A1) in view of Amaitis et al. (US Pub. No. 2008/0311994 A1) applied to claim 10 above, and further in view of Block et al. (US Pub. No. 2011/0183732 A1).
As per claim 19, Nguyen et al. does not expressly disclose the intra-casino mobile gaming zone includes at least one camera for security and audit. However, Block et al. teaches generating a casino floor map, wherein the video cameras are placed throughout the casino floor to help identify people and activities within the casino floors, see Fig.1:191 and [0054] – [0055]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented security cameras within the casino gaming zones in view of Block et al. as it would allow the casino to accurately determine is the player is the gaming zone or non-gaming zone of the casino.

(2) Response to Argument
In response to appellant’s argument 4/30/2019 have been fully considered but they are not persuasive. 
Claim 1: The Appellant argues pp. 7 – 10 that the combination Nguyen et al. in view of Amaitis et al. does not meet the claim limitations, specifically appellant argues Nguyen lacks a plurality of transceivers and the transmitters in Nguyen are not transceivers, as the transmitters send out a signals and Nguyen in view of Amaitis does not teach or suggest “wherein each of the 
Nguyen et al. teaches gaming zones (see Fig. 1 and [0049]), wherein said zones are defined by and equipped with network components that facilitate communication between a mobile gaming network and a mobile device, further the network components and the components in the gaming device enable “automatic” configuring of the device’s functionality when the gaming device enters and exits various zones (see [0056]).
Specifically, Nguyen et al. teaches a combination of network components, such as NFM hub (414) along with a NFM antenna (406) that determines location of mobile gaming device and RF hub (412) along with RF transceiver (404) that transmits and receives gaming and non-gaming data with the mobile gaming device. 
Therefore, Examiner agrees with the appellant that NFM hub along with a NFM antenna is not a transceiver, however Amaitis (in a system much like that of Nguyen) teaches that it is known to use transceivers to detect the PGD (player gaming device(s)) periodically (see [0051] and [0054], in particular embodiments of the present invention, signal detection devices 602 may also be used to transmit, as well as receive, signals to gaming communication device 604).
Therefore, it is the examiner’s position that it would have been obvious to utilize the transceiver technology of Amaitis to detect the gaming device instead of the transmitter of Nguyen as it would accurately detect and determine the presence of the player gaming device is within the casino gaming zones.
Further, KSR notes:
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
In this case, simple substitution of one known element (transmitter) for another (transceiver) to obtain predictable results of detecting location of the gaming device would have been obvious to one of ordinary skilled in the art. 
Further, Appellant further argues that there is no reasonable rationale why anyone skilled in the art would reasonably seek to combine Nguyen in view of Amaitis, the Examiner respectfully disagrees. 
As noted above, Examiner agrees with the appellant that NFM hub along with a NFM antenna is not a transceiver, however Amaitis teaches the use of transceivers to detect the PGD periodically (see [0051] and [0054], in particular embodiments of the present invention, signal detection devices 602 may also be used to transmit, as well as receive, signals to gaming communication device 604).
The Appellant argues on pp.11 that Nguyen et al. in view of Amaitis et al. does not meet the claim limitations, specifically appellant argues Nguyen in view of Amaitis does not teach permitting the PGD to provide a wager gaming capability associated with each of the plurality of intra-casino mobile gaming zones as Nguyen in view of Amaitis fails to teach active 
As mentioned above, Nguyen in view of Amaitis teaches transceiver in the gaming zone to accurately detect and determine the presence of the player gaming device is within the casino gaming zones. Further, each zone in Nguyen et al. (intra-casino mobile gaming zone) is associated with at least one level of mobile gaming device functionality, for example, in Zone A in Fig. 2A the gaming device has “full wager game play”, whereas in Zone B in Fig. 2B, the gaming device is disabled from wagering capabilities, therefore the gaming device is provided wager gaming capability based off the location of the gaming device within the casino and the gaming device location is determined by the network components within each zone. Therefore, the above limitations are taught by Nguyen et al. in view of Amaitis et al.


Claim 2: Appellant argues on pp. 12 – 13 that Nguyen et al. in view of Amaitis does not meet the claim limitations, specifically “detecting the presence of the player ID tag”, Examiner respectfully disagrees. Nguyen et al. teaches the player receives the mobile gaming device at the registration desk of the casino. Once the player receives the mobile gaming device, that device is tagged as the player’s device (see Fig. 5A and [0073] – [0074]).  

Claim 3: Appellant argues on pp. 13 – 14 that Nguyen et al. in view of Amaitis fails to teach claim 3 as Nguyen et al. in view of Amaitis fails to teach claim 1. The Examiner respectfully disagrees, the argument above explains why Nguyen et al. in view of Amaitis teaches the limitations of claim 1. 

Claim 4: Appellant argues on pp. 14 that Nguyen et al. in view of Amaitis fails to teach claim 4 as Nguyen et al. in view of Amaitis fails to teach claim 1. The Examiner respectfully disagrees, the argument above explains why Nguyen et al. in view of Amaitis teaches the limitations of claim 1.

Claim 5: Appellant argues on pp. 14 that Nguyen et al. in view of Amaitis fails to teach claim 5 as Nguyen et al. in view of Amaitis fails to teach claim 1. The Examiner respectfully disagrees, the argument above explains why Nguyen et al. in view of Amaitis teaches the limitations of claim 1. 

Claim 6: Appellant argues on pp. 15 that Nguyen et al. in view of Amaitis fails to teach claim 6 as Nguyen et al. in view of Amaitis fails to teach claim 5 which depends upon independent claim 1. The Examiner respectfully disagrees, the argument above explains why Nguyen et al. in view of Amaitis teaches the limitations of claim 1. 

Claim 7: Appellant argues on pp. 15 – 16 that Nguyen et al. in view of Amaitis does not meet the claim limitations, specifically “receiving the player ID tag information associated with the PGD", the Examiner respectfully disagrees. Nguyen et al. teaches using an identification from the player’s mobile device (RFID player tracking card, see [0014]), therefore receiving the player ID tag information associated with the PGD.  

Claim 8: Appellant argues on pp. 16 – 17 that Nguyen et al. in view of Amaitis does not meet the claim limitations, specifically does not teach subsequently re-determining whether the PGD or the player ID tag is within one of the plurality of intra-casino mobile gaming zones using the zone specific local positioning system as Nguyen does not teach a transceiver, the Examiner respectfully disagrees. 
As mentioned above, Nguyen et al. teaches a combination of network components, such as NFM hub (414) along with a NFM antenna (406) that determines location of mobile gaming device and RF hub (412) along with RF transceiver (404) that transmits and receives gaming and non-gaming data with the mobile gaming device. 
Therefore, Examiner agrees with the appellant that NFM hub along with a NFM antenna is not a transceiver, however Amaitis teaches the use of transceivers to detect the PGD periodically (see [0051] and [0054], in particular embodiments of the present invention, signal detection devices 602 may also be used to transmit, as well as receive, signals to gaming communication device 604).
Additionally, Amaitis teaches a system for wireless gaming with location determination, wherein the wireless gaming system can cover a casino complex that consist of sub-zones, wherein a plurality of transceivers are within the gaming zone. The transceivers receive signal strength values, these values are generated, and periodically recalibrated, and by taking a reference reading from a gaming communication device located that sub-zone, therefore accurately determining the location may allow certain functionalities of the device to be enabled or disabled based upon the location of the device within the casino floor (see [0053] – [0055]).
Therefore, it is the offices position that it would have been obvious to utilize the transceiver technology of Amaitis to detect the gaming device instead of the transmitter of 


Claim 9: Appellant argues on pp. 18 – 19 that Nguyen et al. in view of Amaitis does not meet the claim limitations, specifically does not teach at least one registration site, the Examiner respectfully disagrees. Nguyen et al. teaches the mobile gaming device is preferably registered to an authorized user whose identity is verified at time of check out and registration by the gaming operator.  Mobile gaming regulations will require that only the authorized user use the device (see [0014]). 

Claim 10: Appellant argues on pp. 20 – 21 that Nguyen et al. in view of Amaitis et al. does not meet the claim limitations, specifically appellant argues Nguyen lacks a plurality of transceivers and the transmitters in Nguyen are not transceivers, as the transmitters does send out a signals and Nguyen in view of Amaitis does not teach or suggest “wherein each of the plurality of transceivers are configured to periodically and actively detect the player ID tag or the PGD” as the Examiner respectfully disagrees.
Nguyen et al. teaches a gaming zone (see Fig. 1 and [0049]), wherein the zones underlying the areas are defined by and equipped with network components that facilitate communication between a mobile gaming network and a mobile device, further the network components and the components in the gaming device enable “automatic” configuring of the device’s functionality when the gaming device enters and exits various zones (see [0056]).

Therefore, Examiner agrees with the appellant that NFM hub along with a NFM antenna is not a transceiver, however Amaitis teaches the use of transceivers to detect the PGD periodically (see [0051] and [0054], in particular embodiments of the present invention, signal detection devices 602 may also be used to transmit, as well as receive, signals to gaming communication device 604).
Therefore, it is the offices position that it would have been obvious to utilize the transceiver technology of Amaitis to detect the gaming device instead of the transmitter of Nguyen as it would accurately detect and determine the presence of the player gaming device is within the casino gaming zones.
Further, KSR notes:
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
In this case, simple substitution of one known element (transmitter) for another (transceiver) to obtain predictable results of detecting location of the gaming device would have been obvious to one of ordinary skilled in the art. 
Further, Appellant further argues that there is no reasonable rationale why anyone skilled in the art would reasonably seek to combine Nguyen in view of Amaitis, the Examiner respectfully disagrees. 
As noted above, Examiner agrees with the appellant that NFM hub along with a NFM antenna is not a transceiver, however Amaitis teaches the use of transceivers to detect the PGD periodically (see [0051] and [0054], in particular embodiments of the present invention, signal detection devices 602 may also be used to transmit, as well as receive, signals to gaming communication device 604).
The Appellant argues pp.23 that Nguyen et al. in view of Amaitis et al. does not meet the claim limitations, specifically appellant argues Nguyen associating the presence of the player ID tag with the intra-casino mobile gaming zone, the Examiner respectfully disagrees. 
Nguyen et al. teaches the player receives the mobile gaming device at the registration desk of the casino. Once the player receives the mobile gaming device, that device is tagged as the player’s device (see Fig. 5A and [0073] – [0074]).  
The Appellant argues pp.24 that Nguyen et al. in view of Amaitis et al. does not meet the claim limitations, specifically appellant argues Nguyen in view of Amaitis does not teach permitting the PGD to provide a wager gaming capability associated with each of the plurality of intra-casino mobile gaming zones as Nguyen in view of Amaitis fails to teach active 
As mentioned above, Nguyen in view of Amaitis teaches transceiver in the gaming zone to accurately detect and determine the presence of the player gaming device is within the casino gaming zones. Further, each zone in Nguyen et al. (intra-casino mobile gaming zone) is associated with at least one level of mobile gaming device functionality, for example, in Zone A in Fig. 2A the gaming device has “full wager game play”, whereas in Zone B in Fig. 2B, the gaming device is disabled from wagering capabilities, therefore the gaming device is provided wager gaming capability based off the location of the gaming device within the casino and the gaming device location is determined by the network components within each zone. Therefore, the above limitations are taught by Nguyen et al. in view of Amaitis et al.

Claim 11: Appellant argues on pp. 25 – 26 that Nguyen et al. in view of Amaitis does not meet the claim limitations, specifically “detecting the presence of the player ID tag”, Examiner respectfully disagrees. Nguyen et al. teaches the player receives the mobile gaming device at the registration desk of the casino. Once the player receives the mobile gaming device, that device is tagged as the player’s device (see Fig. 5A and [0073] – [0075]).  

Claim 12: Appellant argues on pp. 27 - 28 that Nguyen et al. in view of Amaitis does not meet the claim limitations, specifically does not teach at least one registration site, the Examiner respectfully disagrees. Nguyen et al. teaches the mobile gaming device is preferably registered to an authorized user whose identity is verified at time of check out and registration by the gaming 

Claim 13: Appellant argues on pp. 28 - 29 that Nguyen et al. in view of Amaitis fails to teach claim 13 as Nguyen et al. in view of Amaitis fails to teach claim 12, which depends on the independent claim 10.  The Examiner respectfully disagrees, the argument above explains why Nguyen et al. in view of Amaitis teaches the limitations of claim 10. 

Claim 14: Appellant argues on pp. 29 that Nguyen et al. in view of Amaitis does not meet the claim limitations, specifically periodically re-determining whether the PGD or the player ID tag is within the intra-casino mobile gaming zone using the zone specific local positioning system”, the Examiner respectfully disagrees. 
Nguyen et al. teaches a combination of network components, such as NFM hub (414) along with a NFM antenna (406) that determines location of mobile gaming device and RF hub (412) along with RF transceiver (404) that transmits and receives gaming and non-gaming data with the mobile gaming device. 
Therefore, Examiner agrees with the appellant that NFM hub along with a NFM antenna is not a transceiver, however Amaitis teaches the use of transceivers to detect the PGD periodically (see [0051] and [0054], in particular embodiments of the present invention, signal detection devices 602 may also be used to transmit, as well as receive, signals to gaming communication device 604).
Therefore, it is the offices position that it would have been obvious to utilize the transceiver technology of Amaitis to detect the gaming device instead of the transmitter of 

Claim 15: Appellant argues on pp. 30 that Nguyen et al. in view of Amaitis fails to teach claim 15 as Nguyen et al. in view of Amaitis fails to teach claim 10. The Examiner respectfully disagrees, the argument above explains why Nguyen et al. in view of Amaitis teaches the limitations of claim 10. 

Claim 16: Appellant argues on pp. 30 that Nguyen et al. in view of Amaitis does not meet the claim limitations, specifically does not teach subsequently re-determining whether the PGD or the player ID tag is within one of the plurality of intra-casino mobile gaming zones using the zone specific local positioning system as Nguyen does not teach a transceiver, the Examiner respectfully disagrees. 
As mentioned above, Nguyen et al. teaches a combination of network components, such as NFM hub (414) along with a NFM antenna (406) that determines location of mobile gaming device and RF hub (412) along with RF transceiver (404) that transmits and receives gaming and non-gaming data with the mobile gaming device. 
Therefore, Examiner agrees with the appellant that NFM hub along with a NFM antenna is not a transceiver, however Amaitis teaches the use of transceivers to detect the PGD periodically (see [0051] and [0054], in particular embodiments of the present invention, signal detection devices 602 may also be used to transmit, as well as receive, signals to gaming communication device 604).

Therefore, it is the offices position that it would have been obvious to utilize the transceiver technology of Amaitis to detect the gaming device instead of the transmitter of Nguyen as it would accurately detect and determine the presence of the player gaming device is within the casino gaming zones.


Claim 17: Appellant argues on pp. 31 that Nguyen et al. in view of Amaitis fails to teach claim 17 as Nguyen et al. in view of Amaitis fails to teach claim 16 which depends upon claim 15, which is depend upon independent claim 10. The Examiner respectfully disagrees, the argument above explains why Nguyen et al. in view of Amaitis teaches the limitations of claim 10.

Claim 18: Appellant argues pp. 33 – 34 that Nguyen et al. in view of Amaitis does not meet the claim limitations, specifically does not teach at least one registration site, the Examiner respectfully disagrees. Nguyen et al. teaches the mobile gaming device is preferably registered to an authorized user whose identity is verified at time of check out and registration by the gaming 

Claim 20: Appellant argues on pp. 34 that Nguyen et al. in view of Amaitis fails to teach claim 20 as Nguyen et al. in view of Amaitis fails to teach claim 10.  The Examiner respectfully disagrees, the argument above explains why Nguyen et al. in view of Amaitis teaches the limitations of claim 10.

Claim 21: Appellant argues pp. 34 – 37 that Nguyen et al. in view of Amaitis et al. does not meet the claim limitations, specifically appellant argues Nguyen lacks a plurality of transceivers and the transmitters in Nguyen are not transceivers, as the transmitters send out a signals and Nguyen in view of Amaitis does not teach or suggest “wherein each of the plurality of transceivers are configured to periodically and actively detect the player ID tag or the PGD” as the Examiner respectfully disagrees. 
Nguyen et al. teaches a gaming zone (see Fig. 1 and [0049]), wherein the zones underlying the areas are defined by and equipped with network components that facilitate communication between a mobile gaming network and a mobile device, further the network components and the components in the gaming device enable “automatic” configuring of the device’s functionality when the gaming device enters and exits various zones (see [0056]).
Further, Nguyen et al. teaches a combination of network components, such as NFM hub (414) along with a NFM antenna (406) that determines location of mobile gaming device and RF hub (412) along with RF transceiver (404) that transmits and receives gaming and non-gaming data with the mobile gaming device. 

Therefore, it is the offices position that it would have been obvious to utilize the transceiver technology of Amaitis to detect the gaming device instead of the transmitter of Nguyen as it would accurately detect and determine the presence of the player gaming device is within the casino gaming zones.
Further, KSR notes:
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

Further, Appellant further argues that there is no reasonable rationale why anyone skilled in the art would reasonably seek to combine Nguyen in view of Amaitis, the Examiner respectfully disagrees. 
As noted above, Examiner agrees with the appellant that NFM hub along with a NFM antenna is not a transceiver, however Amaitis teaches the use of transceivers to detect the PGD periodically (see [0051] and [0054], in particular embodiments of the present invention, signal detection devices 602 may also be used to transmit, as well as receive, signals to gaming communication device 604).
The Appellant argues on pp.38 that Nguyen et al. in view of Amaitis et al. does not meet the claim limitations, specifically appellant argues Nguyen in view of Amaitis does not teach permitting the PGD to provide a wager gaming capability associated with each of the plurality of intra-casino mobile gaming zones as Nguyen in view of Amaitis fails to teach active transceivers, as Nguyen uses the NFM signals that are emitted from an antenna or transmitter, the Examiner respectfully disagrees. 
As mentioned above, Nguyen in view of Amaitis teaches transceiver in the gaming zone to accurately detect and determine the presence of the player gaming device is within the casino gaming zones. Further, each zone in Nguyen et al. (intra-casino mobile gaming zone) is associated with at least one level of mobile gaming device functionality, for example, in Zone A in Fig. 2A the gaming device has “full wager game play”, whereas in Zone B in Fig. 2B, the gaming device is disabled from wagering capabilities, therefore the gaming device is provided 

Claim 22:  The Appellant argues pp. 40 – 43 that Nguyen et al. in view of Amaitis et al. does not meet the claim limitations, specifically appellant argues Nguyen lacks a plurality of transceivers and the transmitters in Nguyen are not transceivers, as the transmitters send out a signals and Nguyen in view of Amaitis does not teach or suggest “wherein each of the plurality of transceivers are configured to periodically and actively detect the player ID tag or the PGD” as the Examiner respectfully disagrees. 
Nguyen et al. teaches a gaming zone (see Fig. 1 and [0049]), wherein the zones underlying the areas are defined by and equipped with network components that facilitate communication between a mobile gaming network and a mobile device, further the network components and the components in the gaming device enable “automatic” configuring of the device’s functionality when the gaming device enters and exits various zones (see [0056]).
Further, Nguyen et al. teaches a combination of network components, such as NFM hub (414) along with a NFM antenna (406) that determines location of mobile gaming device and RF hub (412) along with RF transceiver (404) that transmits and receives gaming and non-gaming data with the mobile gaming device. 
Therefore, Examiner agrees with the appellant that NFM hub along with a NFM antenna is not a transceiver, however Amaitis teaches the use of transceivers to detect the PGD periodically (see [0051] and [0054], in particular embodiments of the present invention, signal 
Therefore, it is the offices position that it would have been obvious to utilize the transceiver technology of Amaitis to detect the gaming device instead of the transmitter of Nguyen as it would accurately detect and determine the presence of the player gaming device is within the casino gaming zones.
Further, KSP notes:
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
In this case, simple substitution of one known element (transmitter) for another (transceiver) to obtain predictable results (detecting location of the gaming device) would have been obvious to one of ordinary skilled in the art. 

As noted above, Examiner agrees with the appellant that NFM hub along with a NFM antenna is not a transceiver, however Amaitis teaches the use of transceivers to detect the PGD periodically (see [0051] and [0054], in particular embodiments of the present invention, signal detection devices 602 may also be used to transmit, as well as receive, signals to gaming communication device 604).
The Appellant argues pp.44 that Nguyen et al. in view of Amaitis et al. does not meet the claim limitations, specifically appellant argues Nguyen associating the presence of the player ID tag with the intra-casino mobile gaming zone, the Examiner respectfully disagrees. 
Nguyen et al. teaches the player receives the mobile gaming device at the registration desk of the casino. Once the player receives the mobile gaming device, that device is tagged as the player’s device (see Fig. 5A and [0073] – [0074]).  
The Appellant argues on pp.44 that Nguyen et al. in view of Amaitis et al. does not meet the claim limitations, specifically appellant argues Nguyen in view of Amaitis does not teach detecting the presence of other paired devices within the intra-casino mobile gaming zone, the Examiner respectfully disagrees. Nguyen teaches signals that are intended to be received by the plurality of mobile devices, whereby the presence of a specific mobile device within a pre-designated area can be determined (see [0054]). 

Claim 19: The Appellant argues pp. 45 – 46 that Nguyen et al. in view of Amaitis et al. does not meet the claim limitations, specifically appellant argues Nguyen lacks at least one 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
Conferees:
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715     
                                                                                                                                                                                                   /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.